IMPORTANT NOTICE,
         . NOT TO B.E PUBLISHED OPINION

· THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
  PURSUANT TO THE RULES OF CIVIL PROCEDURE
  PRO.MULGATED BY THE SUPREME COURT, CR 76.28(4)(C), .
  THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
  CITED OR,USED AS BINDING PRECEDENT IN ANY OTHER
  CASE IN ANY.COURT OF THIS STATE; HOWEVER,
  UNPUBLISHED KENTUCKY APPELLATE DECISIONS, ·.
  RENDERED AFTER JANUARY 1, 2003, MAY BE CITED ~OR
  CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
  OPINION THAT WOULD ADEQUATELY· ADDRESS THE ISSUE
             .                     .
  BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
  BY THE COURT .SHALL BE SET OUT AS AN UNPUBLISHED
  DECISION IN THE FILED DOCUMENT AND A COPY OF THE
  ENTIRE DECISION SHALL-BE TENDERED ALONG WITH THE
  DOCUMENT TO THE COURT AND ALL PARTIES TO THE
  ACTION.
                                                          RENDERED: SEPTEMBER 28; 2017
                                                                  NOT TO BE PU:~LISHED




                                          2016-SC-000489-MR


        LLOYD BANDY                                                                APPELLANT


                                ON APPEAL FROM BUTLER CIRCUIT COURT
        V.                      HONORABLE RONNIE C. DORTCH, JUDGE
                                           NO. 15-CR-00123


        . COMMONWEALTH OF KENTUCKY         \
                                                                                    APPELLEE


                                 MEMORANDUM OPINION OF THE COURT

                                                   AFFIRMING
                        .                      ,   '
                  A circuit court jury convicted Lloyd Bandy of three counts of first-degree
)   .
        sodomy, five counts of. first-degree sexual abuse, and one count of attempt~d

        first-degree rape. Bandy now appeals the        ~esulting judgment   as a matter of

        right~ 1    He argues on that the trial court erred by failing (1) to grant his motions

        for a directed verdict and (2) to read all the jury instructions to the jury.

        Finding no merit to either issue, we affirm the judgment.

                               I. FACTUAL AND PROCEDURAL BACKGROUND

                   Lloyd Bandy was an inmate at the Kentucky State Penitentiary, serving a

        ten-year sentence for four counts of Portraying a Minor in a Sexual

        Performance and Voyeurism. Bandy wrote several letters from prison



         1   Ky. Const. § 110(2)(b).
confessing his guilt to the crimes charged in the present   ~ase-firsf-degre_e

sodomy, first-degree sexual abuse, and first-.degree rape. Bandy claims he

wrote these letters only under pressure from another inmate and the alleged

victim. The letters found their way into the hands of the Kentucky State Police,

who began investigating.

      During the investigation, Bandy again confessed to the crimes. Because

of the police investigation, a grand jury indicted Bandy on muitiple counts of

first-degr~e   sodomy, first-degree sexual abuse, and first-degree rape.

      In addition to presenting the confession letters themselves, the

Commonwealth presented testimony at trial from the victim
                     . .                               .  corroborating
                                                                     .

Bandy's c?nfession ar:id from the officer responsible for the investigatio_n.

      Regarding the first issue on appeal, Bandy _alleges that the trial court

should have granted his motions for a directed verdict at the close· of the.

Commonwealth's case. Bandy made two motions for directed verdict at that

time. His first motion for directed . verdict included the following grounds:
                                                                        .


      It's my position that if they [the Commonwealth] can't narrow a
     ·time down more than two years that's not sufficient to go to the
      jury on. The original indictment stated [the crime] happened
      between '94 and 2000 .. The-Commonwealth.has moved to
      amend ... to say [the crime] happened between '96 and '98. My
      position is that if you can't narrow it down more than that it's
      insufficient to go to a jury.             ·

The Commonwealth does not dispute the preservation of this issue as to

Bandy's first motion. Bandy's second motion for directed verdict induded the
                            .            '


following grounds:

      ... Criminal Rufo 9.6 allows that if there is no evidence but a
      confession that's not sufficient to go forward. My motion for a
                                             2
     ·directed verdict is along those lines ~because absent his confession
      the victim in this case would have never been interviewed and
      there never would have been any other evidence.

The trial court denied both motions for directed verdict. The parties dispute the

preservation of the issue as to Ban:dy's second motion.

      Bandy te.stified in his own defense and countered the Commonwealth's

evidence by stating that he only confessed because he was coerced by another

inmate and by the victim herself. Bandy also elicited testimony from the victim

regarding a   pot~ntial   relationship between the victim's mother and the inmate

who allegedly coerced Bandy to confess.

      Defense counsel renewed the motions for directed verdict at the close of

all evidence, and the trial court denied both motions.

      Regarding the second issue, Bandy alleges that the trial court erred when
                                         \.       .
it failed .to read all the jury instructions to the jury. Both parties agree that the

trial cnurt did not read every jury instruction verbatim and that this issue is

unpreserved.

      The jury found Bandy guilty of three counts of first-degree sodomy, five

counts of first-degree sexual abuse, and one count of attempted first-degree

rape. The jury recommended a life sentence on the sodomy counts, ten years

on the sexual-abuse counts, and twenty years on the attempted rape, which

the trial court followed, sentencing accordingly. This appeal followed.




                                              3
                                   II. ANALYSIS

    A. Standard of Review

       The standard of review for each issue depends on the preservation of

them. The Commonwealth does not dispute the preservation of Bandy's first

motion for a directed verdict. "On appellate review, the test of a directed verdict

is, if under the evidence as a whole, it would be clearly unreasonable for a jury
                                                   '                                  -
                              I
                          /

to find guilt, only then the defendant is entitled to a directed verdict of

acquittal. "2

       The parties dispute ·the preservation of Bandy's second motion for a

directed verdict. If the issue is preserved, this Court will apply the Benham

standard. If the issue is unpreserved,_ this Court will only reverse the trial

court's ruling-if affirming would result in palpable error.3 Palpable error

requires a showing that the alleged error affected the "substantial rights" of a

defendant, where relief may be granted "upon a determinatjon that manifest

injustice has resulted from the error." 4 To find that "manifest injustice has

resulted from the error,'' this Court must conclude that the error so seriously

affected the fairness, integrity, or public reputation of the proceeding as to   b~

"shocking or jurisprudentially intolerable."5




2Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991) (citing Commonwealth v.
Sawhill, 660 S.W.2d 3, 5 (Ky. 1983) (quoting Trowel v. Commonwealth, 550 S.W.2d
530, 533 (Ky. 1979')).
3 Kentucky Rule of Criminal Procedure (RCr) 10.26.
4 Id.

s Martin v. Commonwealth, 207 S.W.3d 1, 4 (Ky:2006).
                                          4
      The Commonwealth argues that Bandy's second motion is not specific

epough to preserve this issue. We ·think .Bandy's motion is specific enough to

have alerted the 'trial court to the issue raised and thus specific enough to have

preserved the issue for appellate review. Regardless of whic~ standard is

applied, however, the conclusion is the same, as we will show.
                                                                                         )
      Both parties   ~gree   that Bandy did not pres·erve the jury instruction issue.

Thus, the standard of review for this issue is palpable error.

    B. Handy's Motions for Directed Verdict.
               .                .                 I
                                                  I
       l. Motion Alleging Unspecified Ti.me Period.
      On the charges of first-degree sodomy, first-degree sexual abuse, and

attempted first-degree rape, a consistent element in these offenses is that the

victim be less than 12-years-old.6 "In a felony case, the failure to prove the

specific date of the offense is· of no consequence unless time is a material

ingredient of the offense." 7 "[Al child victim's inabilit§ to give specific times and

dates in a child sex abuse case does not render the evidence insufficient to

support a conviction as long as the date of the offense is not a necessary

element."8 According to these rules, the prosecution must prove beyond a

reasonable doubt that the victim was less than twelve-years-old at the time .of

the alleged crimes but does not have to prove a specific date of the events.


                                                      \ ..




6 KRS 510.070(1)(b); KRS 510.040(l)(b); KRS 510.110(b)(2):
1 Stringerv. Commonwealth, 956 S.W.2d 883, 886 (Ky. 1997) (citing Peyton v.
Commonwealth, 157 S.W.2d 106 (Ky. 1941)).
s Dunn v. Commonwealth, 360 S.W.3d 751, 761 (Ky. 2012) (citing Stringe·r, 956 S.W.2d
at 885-86). ·
                                           .5
         Bandy essentially asks this Court to require'more certainty in the time-

 frame evidence presented by the Commonwealth as to when the crimes

 occurred.
  .        No case in Kentucky has held to require exact specificity
                                                         .
                                                                     in

 pinpointing the dates of the alleged crime; in fact, Kentucky cases state the

 opposite.9 "In each of those cases, the victims described a distinct factual basis

 for each separate charge so that the jury could       de~ermine   in each instance

 whether a separate criminal offense had been committed."10 "Discrepancies in

 the   vi~tim's   testi_mony are matters of credibility going to the weight to be given
                                    i
 by the jury to the child's testimony."11

         Taking these rules together; it is the jury's· prerogative to decide whether

 a more certain tim~- period is required for a conviction. Our job is to decide "if

 under the evidence as a whole, it would be clearly unreasonable for a jury to

 find guilt, only then the defendant is· entitled to a directed verdict of

 acquittal." 12

         The Commonwealth's evidence included the victim's testimony as to

 Bandy's alleged crimes, confession letters written by Bandy, and testimony by



· 9Farler v. Commonwealth, 880 S.W.882, 886 (Ky. App. 1994) ("it was not necessary
 that uuvenile .victim] give specific dates that the offenses occurred"); Garrett V.
 Commonwealth, 48 S.W.3d 6, 9 (Ky. 2001) ("It would be wholly unreasonable to expect
 a child of such tender years to remember specific dates, especially giveri the long time
 period over which the ab~se occurred."); Miller v. Commonwealth, 77 S.W.3d 566, 576
 (Ky. 2002) ("[P]roof of the precise dates on which the offenses were committed is not
 required of a child sexual abuse victim where the evidence is 'ample to separately
 identify the various offenses charged.ml (quoting Hampton v. Commonwealth, 666
S.W.2d 737 (Ky. 1984).
 10 Miller, 77 S.W.3d at 576.
 u Garrett, 48 S.W.3d at 10.
 12 Benham, 816 S.W.2d at 187 (citing Sawhill, 660 S.W.2d at 5) (quoting Trowel, 550
S.W.2d at 533).           .,
                                              6
an officer who interviewed Bandy during which Ba:ndy confessed to the crimes

again, all confirming a time period when the victim was under the age of

twelve. Bandy's evidence included Bandy's testimony denying the alleged

crimes, witli explanations. Consjdering this evidence, having heard both sides,

it would not be unreasonable for a jury to find that the victim was under the

age of twelve during the commission of the alleged crimes, and thus we affirm

the trial court's decision to deny Bandy's first motion for a directed verdict.

         2. Motton Alleging Insufficient Evidence.
         A question exists )as to the correct
                                            . applicable standard ·of review for this
motion. But under either standard, Bandy's appeal fails. TJ;ie alleged

preservation issue notwithstanding, Bandy argues that the trial court .should

have generally granted Bandy's motion for a directed verdict, in addition to

specifical.ly granting Bandy's motion for a directed verdict regarding jury

instructions six, ten, and eleven. Bandy's entire argument on this issue rests

on the Commonwealth's alleged violation of RCr 9.60.

         As RCr 9.60 states, "A confession of a defendant, unless made in open

court, will not warrant a .conviction unless accompanied by other proof that

such an offense was cpmmitted." 13 "Criminal Rule 9.60 precludes the

conviction ofa defendant solely on the basis of his own uncorroborated out-of-

court stf;l,tements. But the requirement of corroboration relates only to proof

that a crime was ·committed, not to whether the defendant committed it." 14
                                                                 I




13   RCr 9.60.
14   Lofthouse v. Commonwealth, 13 S.W.3d 236, 242 (Ky. 2000) (citing Commonwealth
· v. Karnes, 849 S.W.2d 539 (Ky. 1993)).
                                            7
      .                .
"Once, the corpus delicti15 has been established, the fact that the defendant

committed the crime can be proven entirely by his own confession." 16 ~' ... [T]he             /




corroborative evidence need not be such that, independent of the confession,           .   '




would prove the corpus delicti beyond a reasonable doubt; and proof of the

corpus delicti may be established by considering the confession as well as the

corroborating evidence." 17 "[EJven if the circumstantial evidence in a case

standing alone would not suffice to prove guilt beyond a reasonable doubt, it

can suffice tb corroborate an out-of-court confession."18

          In this case, the Commonwealth did establish the corpus delicti through

the victim's testimony and through the official investigation. Coupled with this

corroborating evidence, Bandy's confessions confirmed that he, in fact,

·committed the crime. So because the Commonwealth did meet RCr 9.60 and

Lofthouse's staI]dards, no trial court error can be found.

          Specifically, regarding jury instructions six, ten, and eleven, Bandy

additionally argues that the victim's testimony was not specific enough for a

reasonable juror to conclude Bandy was guilty of the crimes specified in these

instructions, which include first-degree sexual abuse of a victim under the age

of twelve an.d first-degree rape of a victim under the age of twelve. This ·

argument is without merit because the victim testified in detail to countless



ls '~The facto! a crime having been actually committed." Corpus Delicti, Black's Law
Dictionary (6th ed. 1994).
16 Id. (citing Dolan v. Commonwealth; 468 S.W.2d 277 (Ky. 1971)).
11 Id. (citing Blades v. Commonwealth, 957 S.W.2d 246, '250 (Ky. 1997)).
1s W.D.B. v. Commonwealth, 246 S.W.3d 448, 455 (Ky. 2007) (citing Blades, 957
S.W.2d at 250).
                                            8
instances of abuse, supported by the .official investigation. This evidence.

corroborates Bandy's confessions. Again, because the Commonwealth did meet

RCr. 9.60 and Lofthouse's standards, no trial court error can be found.

         We affirm the trial court's, denial of Bandy's second motion for directed

verdict.

     C. Failure to Fully Read Jury Instructions
         Kentucky Rule of Criminal Procedure 9.54(1) states:

         It shall be the duty of the court to instruct the jury in writing on,
         the law of the case, which instructions shall be reaq to the jury
         prior to the closing summations of counsel. These requirements
         may not be waived except by agreement of both the defense and
         the prosecution.19

         Kentucky Rule of Criminal Procedure 9.54(2) states:

          No party may assign as error the giving or the failure to give an
          instruction unless the party's position has been fairly and
          adequately presented to the trial judge by an offered instruction or
          by motion, or unless the party makes objection before the court
          instructs the jury, stating specifically the matter to which the party
        · objects and the ground or group.ds of the objection.20
                            '

"Failure to comply with subsection (2) of RCr 9.54 has been consistently held to

prohibit review of alleged error in instructions because of the failure to properly

preserve the claimed error. "2 1
          J


         Simply stated, Bandy did not comply with RCr 9.54(2). Bandy never

made an opjection to the content of the instructions, nor did he object to the

trial court's method of reading the instructions to the jury. Stated differently,



19   RCr 9.54(1).
20   RCr 9.54(2).
21Gibbs v. Commonwealth, 208 S.W.3d 848,. 853 (Ky. 2006), overru.led on other
grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010).
                                            9
Bandy never fairly ·and adequately presented this alleged failure to the trial

court by an offered instruction or by motion, nor did he make an objection

before the court instructed the jury. RCr 9.54(2) statutorily mandates the

denial of review of an issue th.at does not comply with its terms. So, we affirm

the trial court on this issue.

                                 III.   CONCLUSION.

     · Holding that no error occurred both in the denial of Bandy's motions for

directed verdict and in the jury instruction reading, we affirm the judgment.



Minton, C.J.; Cunningham, Hughes, Keller, VanMeter, Venters and Wright, JJ.,

sitting. Minton'; C.J.: Cunningham, Keller, VanMeter; Ve~ters arid Wright, JJ.,

concur. Hughes, J., concurs in result only.



COUNSEL FOR APPELLANT:

John Gerhart Landon
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Joseph A. Beckett
Assistant Attorney General




                                        10.